Filed 4/30/21 P. v. Machain CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                   B302684

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA348847)
           v.

 ALAN MACHAIN,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Robert J. Perry, Judge. Affirmed.
      Kelly C. Martin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, and Michael C. Keller, Deputy Attorney
General, for Plaintiff and Respondent.
                        ____________________
       A jury convicted Alan Machain of murdering Cesar
Valenzuela. Machain’s defense was identity: he was not the
murderer. The prosecution lacked evidence of motive, but
attacked Machain’s defense with four types of circumstantial
evidence.
       First was location. The murder scene was Machain’s
residence. Only Machain lived there. It was a residential
building in Silver Lake that victim Valenzuela, a handyman, was
renovating. Only two people had keys to the place: Valenzuela
and Machain. With the owner’s permission, Machain had been
living in the building. In 2008, five days passed from the time
Valenzuela’s family reported him missing to the discovery of his
corpse in the building. After the murder but before the corpse
discovery, Machain unexpectedly moved out of the Silver Lake
building and in with his parents briefly. Machain brought no
belongings with him; he left his things at the Silver Lake
building.
       Second was flight. After police learned of the murder,
Machain fled to Mexico for nine years. Machain disappeared
after his brother said police wanted to speak with him. Machain
remained abroad for nine years without seeing his brother.
Machain was arrested in Mexico in 2017.
       Third was Valenzuela’s truck. Evidence showed Machain
took the victim’s truck shortly after his murder, drove it, and
finally abandoned it near Machain’s parents’ home.
       Fourth was gun evidence. This evidence is the focus of this
appeal. The gun evidence also involved gang evidence, which
Machain argues should not have been introduced at trial.
       We describe this gun and gang evidence.




                                2
       The police at the Silver Lake murder scene collected spent
nine-millimeter casings they later connected with a pistol, which
in turn they connected with an earlier tire shootout in Compton.
The police did not think this earlier Compton shooting was gang
related. So there are three locales: use of the pistol to kill
Valenzuela in Silver Lake; use of the same pistol to shoot out car
tires a month earlier in Compton; and police discovery of the
pistol itself years later in Ontario. The prosecution linked these
three scenes with Machain as follows.
       The police analysis of the Silver Lake murder scene casings
matched them with the pistol later found in Ontario. Through
analysis of the marks on the casings, detectives were able to link
this pistol, found in 2015 in Ontario, with the two shootings in
2008. One was Valenzuela’s murder: spent casings at that scene
matched the Ontario gun. Those casings also matched casings
found at the Compton shooting.
       Compton had two connections with Machain. First,
Machain had lived near Compton in the past at his parents’
house. Second, Compton is the stronghold for Machain’s gang,
which is called CV 70. This gang is the largest Hispanic gang in
Compton. It also goes by Compton 70’s and Compton Varrio
Setentas. Setentas means “seventies” in Spanish.
       About a month before Valenzuela’s murder, someone used
this pistol to shoot out car tires in CV 70 territory. That shooter
left behind casings from the nine-millimeter gun, which matched
the casings at Silver Lake and the gun from Ontario.
       The prosecution argued both connections linked Machain to
the gun, whether the tire shooting was gang related or not. Gang
members can use gang weapons for purposes that are not gang
related.




                                 3
       The evidence was that gang members pass guns around
within the gang.
       The prosecution used gang evidence to connect the murder
weapon with Machain. Whether it was gang related or not, the
tire shootout was in CV 70 territory, and two types of evidence
showed Machain’s affiliation with CV 70: Machain’s tattoos and
Machain’s CV 70 graffiti on his personal property.
       Machain’s tattoos included “Compton” on his abdomen and
“70” on his back. Machain also had “S” tattoos on his triceps,
signifying allegiance to the Mexican Mafia.
       Gang members commonly tag personal property, no matter
who owns it. The graffiti evidence was of several types.
       A TV/DVR player at the Silver Lake crime scene was
inscribed with “Compton 70’s.” The prosecution urged the jury to
conclude Machain had written this graffiti, because only Machain
had been living and keeping personal property there.
       Police found objects with graffiti inside Valenzuela’s truck
after Machain abandoned it, along with Machain’s DNA and
fingerprints. The graffitied objects included a CD case, CDs, and
a shoe. The graffiti were gang symbols and Machain’s own name.
       We review for an abuse of discretion. Machain agrees.
(People v. Alvarez (1996) 14 Cal.4th 155, 201.)
       Machain protests the introduction of the gang evidence, but
there was no abuse of discretion here.
       The gun and gang evidence was relevant because it tended
to show Machain had a connection to the murder weapon through
his gang.
       The trial court did not abuse its discretion under Evidence
Code section 352. The court counteracted the potential for undue
prejudice with a proper instruction:




                                 4
       “You may consider gang evidence only for the limited
purpose of identity. [¶] You may not consider this evidence for
any other purpose. You may not conclude from this evidence that
the defendant is a person of bad character or that he has a
disposition to commit crime.”
       Both the prosecutor and defense counsel stressed this
instruction in closing argument. The prosecutor argued “this
isn’t a gang case. The evidence was introduced for the purpose of
showing I.D.” Machain’s counsel agreed: “So the judge told you
that you may not consider the gang evidence for any other
purpose except for identity. You can’t conclude from that
evidence that he’s somehow a bad person or he’s somehow more
likely to commit a crime than anyone else.”
       Beyond this instruction, the trial court was active, on its
motion, in limiting trial time spent on gang evidence.
       Machain says the gang evidence had scant probative value.
The probative value was significant. Connecting the gun to
Machain and his gang was one strand of a cord tying him to
Valenzuela’s murder. The more strands, the less likely each
strand was mere coincidence. This gun connection, linked
through gang evidence, was a meaningful addition to the
prosecution’s showing. We do not view it in isolation.
       Machain particularly objects to introduction of the evidence
of the tattoo of “70” on his back. “The [70] tattoo was irrelevant
because [Machain] obtained it after his arrest, at least nine years
after the events in this case. The tattoo proved only [Machain’s]
current depth of CV 70’s association, not his earlier degree of
affiliation.” (Italics in original.) This argument overlooks the
fact that later gang membership can corroborate earlier gang
membership. This evidence was proper.




                                 5
      The trial court did not abuse its discretion and therefore
did not violate Machain’s constitutional rights.
                          DISPOSITION
      The judgment is affirmed.



                                           WILEY, J.

I concur:



            GRIMES, Acting P. J.




                                 6
       STRATTON. J., Concurring.
       I would hold that the gang evidence was improperly
admitted, but that its admission was harmless, given the
strength of the circumstantial evidence against appellant.
       The gang evidence was improperly admitted because it was
more prejudicial than probative. I cannot find any thread of logic
that gives this evidence any probative value. The People argue
the gang evidence was necessary to prove appellant was the
shooter. The murder weapon was used 30 days before the
murder in a victimless crime that was not deemed gang related
by the investigating officer. Then it was used 30 days later to kill
Valenzuela in a murder that was neither alleged nor shown to be
gang related. Then it was found in Ontario ten years later.
       I don’t get the logical inferences. Is this the inferential
sequence?
       •      Appellant was in a gang in Compton;
       •      Gangs move guns around;
       •      This gun was moved around (it was found in Ontario
10 years after the murder and then connected to a victimless non-
gang related crime 10 years before in Compton, 60 miles away
from Ontario and it was the one that was used to kill Valenzuela
one month after the Compton shooting);
       •      Therefore, because appellant is in a gang and the gun
used by the killer was moved around, he, as a gangster, must
have been the one to shoot Valenzuela with this gun.
       This is too attenuated to be probative of anything, let alone
identity. The evidence simply prejudiced the jury against
appellant because it labeled him a gang member in a prosecution
for a crime that was not gang related.




                                1
       Moreover, the People had ample evidence of identity. In
the victim’s truck, parked near appellant’s home after the
murder, police found a container with appellant’s name written
on it. That certainly had more value probative of identity than
the tortured logic employed to get the fact of appellant’s gang
affiliation before the jury.
        Nevertheless, recognizing there was amazingly persuasive
circumstantial evidence proving appellant guilty of murder, I
concur in the result.




                                   STRATTON, J.




                               2